DETAILED ACTION / EXAMINER’S COMMENT
This Allowability Notice is responsive to the communication filed on 12/17/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement
The communication filed on 12/17/2020 has been acknowledged and entered into the record. The present Allowability Notice is made with all the suggested claimed limitations being fully considered. 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the applied prior art neither anticipates nor renders obvious the claimed display device comprising a first planarization layer disposed on the at least one opening, the first planarization layer contacting the side surfaces of the plurality of insulating layers; and a lower interlayer dielectric film disposed between the first gate electrode of the first thin film transistor and the upper buffer layer in combination with the remaining claimed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Son (KR 20170076821 A; FIG. 2) display device comprising: a substrate 100  having an active area DA and a bending area BA (Para 0043-Para 0045); a first thin film transistor 210 disposed in the active area DA, the first thin film transistor 210 having a first semiconductor layer 211, a first gate electrode 213 that overlaps the first semiconductor layer 211, a first drain electrode 215 that contacts the first semiconductor layer 211 through a first drain contact hole CNT1 (Para 0043, Para 0050, Para 0062); a second thin film transistor 220 disposed in the active area DA, the second thin film transistor 220 having a second semiconductor layer 221, a second gate electrode 223 that overlaps the second semiconductor layer 221, a second source electrode 225S that contacts the second semiconductor layer 221 through a second source contact hole CNT2, and a second drain electrode 225D that contacts the second semiconductor layer 221 through a second drain contact hole CNT3 (Para 0043, Para 0051, Para 0065); a plurality of insulating layers 111, 112, 114 disposed between the substrate 110 and the second semiconductor layer 221 (Para 0056, Para 0058, Para 0059); at least one opening H1, H2 disposed in the bending area BA, the at least one opening H1, H2 exposing side surfaces of the plurality of insulating layers 111, 112, 114 (Para 0066); and a first planarization layer 118 disposed on the at least one opening H1, H2 (Para 0064), wherein the second source electrode 225S are formed in a same plane as the second drain electrode 225D, and the second source electrode 225S are made of a same material as the second drain electrode 225D (Para 0091), and wherein the plurality of insulating layers 111, 112, 114 comprises: a lower gate dielectric film 112 disposed between the first semiconductor layer 211 and the first gate electrode 213 of the first thin film transistor 210 (Para 0058); an upper buffer layer 114 disposed between the first gate electrode 213 of the first thin film transistor 210 and the second semiconductor layer 211 of the second thin film transistor 220 (Para 0059).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817